DENY; and Opinion issued March 7, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00309-CV

                              IN RE BARRY WELLS, Relator

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-56186-2010

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers
       Relator contends the trial judge erred in requiring him to pay interim attorney’s fees. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus and emergency

motion to stay.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


130309F.P05